Fourth Court of Appeals
                                   San Antonio, Texas

                                         JUDGMENT
                                      No. 04-16-00022-CV

                                       Kenneth H. TARR,
                                           Appellant

                                                 v.

                 TIMBERWOOD PARK OWNERS ASSOCIATION INC.,
                                 Appellee

                   From the County Court at Law No. 3, Bexar County, Texas
                               Trial Court No. 2014CV02779
                        Honorable David J. Rodriguez, Judge Presiding

     BEFORE JUSTICE ANGELINI, JUSTICE BARNARD, AND JUSTICE MARTINEZ

        In accordance with this court’s opinion of this date, the trial court’s judgment is modified
to delete those parts of the judgment that grant injunctive relief. The trial court’s judgment is
AFFIRMED AS MODIFIED. Costs of appeal are taxed against Kenneth H. Tarr.

       Kenneth H. Tarr’s Motion to Strike Portions of Appellee’s Brief is DENIED.

       SIGNED November 16, 2016.


                                                  _____________________________
                                                  Karen Angelini, Justice